ACCEPTED
                                                                                                 01-15-00101-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            8/31/2015 7:38:10 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK


                             No. 01-15-00101-CR

                                        In the                             FILED IN
                                                                    1st COURT OF APPEALS
                                Court of Appeals                        HOUSTON, TEXAS
                                       For the                      8/31/2015 7:38:10 PM
                             First District of Texas                CHRISTOPHER A. PRINE
                                                                            Clerk
                                     At Houston

                ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯

                               No. 13-CR-3057
                         In the 405th District Court of
                         Of Galveston County, Texas

                    ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯

                      BRIAN DARNELL JOHNSON
                                      Appellant
                                         v.
                          THE STATE OF TEXAS
                                      Appellee

                ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯

            APPELLANT’S MOTION FOR EXTENSION OF TIME
                IN WHICH TO FILE APPELLANT’S BRIEF

                ⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯⎯⎯⎯⎯⎯

TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW APPELLANT, by and through his attorney of record on
appeal, Kevin Stryker, in accordance with Rules 10.5(b)(1) and 38.6(d) of the
Texas Rules of Appellate Procedure, and files this motion for extension of time in
which to file Appellant’s brief in this case, and, in support thereof, presents the
following:
       1.        In the 405th District Court of Galveston County, Texas, in cause
                number 13-CR-3057, Appellant was convicted of Aggravated
                Assault - Deadly Weapon in The State of Texas v. Brian Darnell
                Johnson.
       2.       On January 16, 2015, the trial court sentenced Appellant to forty
                years’ confinement in the Texas Department of Criminal Justice,
                Institutional Division (TDCJ), for the offense of Aggravated
                Assault – Deadly Weapon.
       3.       Appellant timely filed written notice of appeal on January 16,
                2015.
       4.       Appellant’s brief is due on August 28, 2015.
       5.       This is Appellant’s third and final motion for extension of time to
                file Appellant’ appellate brief on the merits.
       6.       An extension of time in which to file the Appellant’s brief is
                requested until August 31, 2015.
       7.       The facts relied upon to explain the need for this extension are:
                                   a. The issues on Appellant’s appeal are
                                       numerous.
                                   b. The undersigned attorney also continues to
                                       fulfill his other responsibilities in
                                       representing dozens of defendants in felony
                                       and misdemeanor criminal trial and
                                       appellate matters.
                                   c. Undersigned attorney has finished
                                       Appellant’s brief and is filing said brief on
                                       August 31, 2015.
       Consequently, the requested extension of time is necessary to permit the
undersigned attorney to adequately research, prepare, and file Appellant’s brief in
this case. Appellant’s motion for extension of time to file Appellant’s brief is not
made for purposes of delay but so that justice may be done.
       WHEREFORE, Appellant prays that this Court will grant an extension of
time until August 31, 2015 for the undersigned attorney to complete and file
Appellant’s brief in this case.



                                   Respectfully submitted,

                                   /s/ Kevin Stryker
                                   ____________________
                                   KEVIN B. STRYKER
                                   Attorney for Brian Johnson
                                   SBN: 24037565
                                   2600 South Shore Blvd., Suite 300
                                   League City, Texas 77573
                                   Phone: 409-632-0212
                                   Fax: 1-888-252-3033
                                   Email: Strykerlawfirm@gmail.com


                          CERTIFICATE OF SERVICE

       This is to certify that a true and accurate copy of the foregoing instrument
has been served upon Allison Lindblade, Assistant District Attorney, Galveston
County District Attorney’s Office, at the following e-mail address, through the
electronic service system provided by eFile.TXCourts.gov:
       Allison.lindblade@co.galveston.tx.us	  
	  
	  
                                   /s/ Kevin Stryker
                                   ____________________
                                   KEVIN B. STRYKER
                                   Attorney for Brian Johnson
                                   SBN: 24037565
                                   2600 South Shore Blvd., Suite 300
                                   League City, Texas 77573
                                   Phone: 409-632-0212
                                   Fax: 1-888-252-3033
                                   Email: Strykerlawfirm@gmail.com